Exhibit 10.1

 

--------------------------------------------------------------------------------

 

HELMERICH & PAYNE, INC.

 

2016 OMNIBUS INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

PERFORMANCE-VESTED

RESTRICTED SHARE UNIT AWARD AGREEMENT

 

 

Participant Name:

 

 

Date of Grant:

 

 

 

Number of Awarded Restricted Share Units:

 

--------------------------------------------------------------------------------



 

PERFORMANCE-VESTED

RESTRICTED SHARE UNIT AWARD AGREEMENT

UNDER THE HELMERICH & PAYNE, INC.

2016 OMNIBUS INCENTIVE PLAN

 

THIS PERFORMANCE-VESTED RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Award
Agreement”), is made as of the grant date (the “Date of Grant”) set forth on the
cover page of this Award Agreement (the “Cover Page”) at Tulsa, Oklahoma by and
between the participant named on the Cover Page (the “Participant”) and
Helmerich & Payne, Inc. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Participant is an employee of the Company or an Affiliate or
Subsidiary of the Company, and it is important to the Company that the
Participant be encouraged to remain in the employ with the Company or its
Affiliate or Subsidiary and to contribute to the success of the Company; and

 

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to receive Common Shares of the Company, as
hereinafter provided, pursuant to the “Helmerich & Payne, Inc. 2016 Omnibus
Incentive Plan” (the “Plan”), a copy of which has been provided to the
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

 

Section 1.              Grant of Performance-Vested Restricted Share Unit
Award. The Company hereby grants to the Participant an award (the “Award”) of
[[·] ([·])] Restricted Share Units (the “Awarded RSUs”) set forth on the Cover
Page, under and subject to the terms and conditions of this Award Agreement and
the Plan, which is incorporated herein by reference and made a part hereof for
all purposes.  The Awarded RSUs shall consist of the following two (2) separate
components:

 

·                  [·] Awarded RSUs, which shall be subject to the Three-Year
Performance Cycle (as defined in Schedule I) (the “Standard Component”); and

·                  [·] Awarded RSUs, which shall be divided into three
(3) tranches (each, an “Annual Tranche”), with each Annual Tranche being subject
to the applicable one-year Performance Cycle (as further described in Schedule
I) (the “Annual Component”).

 

Accordingly, the Annual Component shall consist of the following three
(3) Annual Tranches:

 

·                  [·] Awarded RSUs, which shall be subject to the First
One-Year Performance Cycle (as defined in Schedule I) (the “First Tranche”);

 

1

--------------------------------------------------------------------------------



 

·                  [·] Awarded RSUs, which shall be subject to the Second
One-Year Performance Cycle (as defined in Schedule I) (the “Second Tranche”);
and

·                  [·] Awarded RSUs, which shall be subject to the Third
One-Year Performance Cycle (as defined in Schedule I) (the “Third Tranche”).

 

For purposes of this Award, the Awarded RSUs that separately relate to the
Standard Component and each of the First Tranche, Second Tranche and Third
Tranche are referred to as the “Subject RSUs”.

 

Section 2.              Vesting of the Award. Vesting determinations shall be
made separately with respect to the Subject RSUs that relate to the Standard
Component and each of the First Tranche, Second Tranche and Third Tranche.  The
number of such Subject RSUs that are eligible to vest hereunder shall be based
on the extent to which the applicable Performance Goal(s), as described in the
attached Schedule I, are achieved pursuant to the vesting schedule set forth
therein.  If (i) at least a level of “Threshold Performance” is attained with
respect to such Performance Goal(s) that are applicable to such Subject RSUs,
and (ii) the Participant remains continuously employed by the Company or an
Affiliate or Subsidiary of the Company from the Date of Grant through the end of
the Three-Year Performance Cycle, then vesting of the applicable number of the
Subject RSUs shall occur (as determined pursuant to Section 3 below), and the
forfeiture restrictions applicable to such number of Subject RSUs shall
terminate. Subject to Section 9, any Subject RSUs that do not vest with respect
to the Standard Component or with respect to any Annual Tranche shall be
forfeited by the Participant.

 

Section 3.              Certification of Performance; Effect of Certification of
Performance on Vesting. Subject to the provisions of Section 2 and Section 9, as
soon as reasonably practicable following the close of each Performance Cycle,
but not later than thirty (30) days thereafter, the Committee shall determine
and certify in writing (i) the extent to which the applicable Performance
Goal(s), as described in the attached Schedule I, is/are attained, and (ii) if
at least the level of “Threshold Performance” is attained with respect to such
Performance Goal(s) the corresponding number of Subject RSUs that shall vest or
remain eligible to vest, as applicable, pursuant to the vesting schedule set
forth in the attached Schedule I.  The determinations and certifications made by
the Committee pursuant to the preceding sentence shall be final, conclusive and
binding on Participant, and on all other persons, to the maximum extent
permitted by law.  For the avoidance of doubt, references in this Award
Agreement to Subject RSUs that “remain eligible to vest” shall relate to Subject
RSUs under the First Tranche and the Second Tranche, because such Subject RSUs
relate to Performance Cycles that end prior to the close of the Three-Year
Performance Cycle.  Accordingly, subject to the provisions of Section 2 and
Section 9, any such Subject RSUs under the First Tranche or Second Tranche that
“remain eligible to vest” shall vest, if at all, if the Participant also remains
continuously employed by the Company or an Affiliate or Subsidiary of the
Company following the close of the First One-Year Performance Cycle or Second
One-Year Performance Cycle, as the case may be, through the end of the
Three-Year Performance Cycle.

 

Section 4.              Issuance of Shares.  As soon as reasonably practicable
following the close of the Three-Year Performance Cycle, but no later than
seventy-five (75) days thereafter, the Company shall issue or transfer to the
Participant one Common Share in settlement of each

 

2

--------------------------------------------------------------------------------



 

Subject RSU that becomes vested pursuant to this Award Agreement (each, a
“Vested RSU”) (whether by delivery of a Common Share certificate or book entry
in the Participant’s name) and the corresponding Awarded RSU (i.e., with respect
to such Subject RSU and Vested RSU) shall be canceled, it being understood that
such issuance or transfer shall be subject to the “Six-Month Delay Toggle” (as
defined in Section 20 of this Award Agreement) when applicable.

 

Section 5.              No Rights as Shareholder. The Participant shall have no
rights as a shareholder of the Company, including, without limitation, voting
rights or the right to receive dividends and distributions as a shareholder,
with respect to the Common Shares subject to the Awarded RSUs, unless and until
such Common Shares are issued or transferred to the Participant as provided
herein.

 

Section 6.              Dividend Equivalent Rights. The Company hereby awards
Dividend Equivalents to the Participant with respect to the Awarded RSUs.  Such
Dividend Equivalents shall be payable at the same time, and shall be subject to
the same conditions, that are applicable to the Awarded RSUs. Accordingly, the
right to receive such Dividend Equivalent payments shall be forfeited to the
extent that the Awarded RSUs do not vest, are forfeited or are otherwise
cancelled pursuant to the Award and the Plan, it being understood that the
Dividend Equivalents that accrue with respect to the First Tranche and Second
Tranche (the “Accrued Equivalents”) shall, if earned, be paid in the form of
Vested RSUs immediately prior to the issuance described in Section 4 (“Dividend
Vested RSUs”), which Dividend Vested RSUs shall be subject to Section 4 and
shall relate to Common Shares with a Fair Market Value equal to the dollar value
of the Accrued Equivalents.

 

Section 7.              Nontransferability of the Award. The Award shall not be
transferable by the Participant otherwise than by will or the laws of descent
and distribution. Any attempted sale, assignment, transfer, pledge,
hypothecation or other disposition of, or change to, the Award contrary to the
provisions hereof shall be null and void and without effect.  Furthermore, in no
event shall any Awarded RSUs or Vested RSUs be subject to attachment or any
other legal or equitable process brought by or on behalf of any creditor of the
Participant, and any such attempt to attach or receive any Awarded RSUs or
Vested RSUs shall be null and void and without effect.

 

Section 8.              Employment. Nothing in the Plan or in this Award
Agreement shall confer upon the Participant any right to continue in the employ
of the Company or its Affiliates or Subsidiaries, or interfere in any way with
the right of the Company or its Affiliates or Subsidiaries to terminate the
Participant’s employment at any time.

 

Section 9.              Vesting and Forfeiture of the Awarded RSUs.

 

(a)           General Vesting.  In general, any vesting of the Awarded RSUs
shall be contingent on the Participant remaining continuously employed by the
Company or an Affiliate or Subsidiary of the Company from the Date of Grant
through the end of the Three-Year Performance Cycle.  Accordingly, and except as
provided in this Section 9, if the Participant’s employment with the Company and
its Affiliates and Subsidiaries, as applicable, is voluntarily terminated by the
Participant prior to the end of the Three-Year Performance Cycle, then all of

 

3

--------------------------------------------------------------------------------



 

the Awarded RSUs hereunder (that are not Vested RSUs) shall forfeit as of such
time.  Notwithstanding the foregoing, if the Participant’s employment is
terminated for Cause by the Company or an Affiliate or Subsidiary of the Company
while any Awarded RSUs are outstanding (i.e., at any time prior to the issuance
of Common Shares under Section 4 with respect to such Awarded RSUs), then all
such Awarded RSUs shall be forfeited regardless of whether such Awarded RSUs are
Vested RSUs as of such time.

 

(b)           Death, Retirement or Disability.  In the event of the
Participant’s death after the date Participant becomes eligible for Retirement,
the “Target Awarded RSUs” (as defined in Schedule I) subject to the Award shall
automatically become fully vested as Vested RSUs (and any open Performance Cycle
shall terminate and the issuance or transfer of the applicable Common Shares
shall occur pursuant to Section 4). In the event the Participant voluntarily
terminates employment with the Company and its Affiliates and Subsidiaries, as
applicable, or the Participant’s employment terminates due to Disability, in
each case, following the date he or she becomes eligible for Retirement, subject
to the provisions of Section 11, the Awarded RSUs hereunder shall remain
eligible for vesting based on the extent to which the Performance Goal(s) are
achieved pursuant to the vesting schedule set forth in the attached Schedule I;
provided that (i) the Participant is continuously employed as a full-time
employee through the one-year anniversary of the Date of Grant, (ii) the
Participant complies with the requirements set forth in Section 10 below at all
times during the remainder of the Three-Year Performance Cycle, (iii) any
voluntary termination of employment of the Participant pursuant to the foregoing
occurs by delivery to the Company of a written notice of such voluntary
termination prior to the Participant’s involuntary termination by the Company or
an Affiliate or Subsidiary of the Company, and (iv) the Participant executes and
delivers to the Company a compliance certificate in the form attached hereto as
Exhibit A indicating the Participant’s full compliance with Section 10 on or
before November 1 of each year during the remainder of the Three-Year
Performance Cycle.

 

(c)           Discretionary Vesting.  The Committee, subject to Section 3(e) of
the Plan but otherwise in its sole discretion, may accelerate vesting of the
Awarded RSUs, in whole or part, or allow such Awarded RSUs to remain eligible to
vest, in whole or part, upon the Participant’s (A) Disability, (B) death,
(C) Retirement, (D) involuntary termination without Cause, (E) termination due
to Good Reason or (F) upon a Change in Control.

 

Section 10.            Non-Disclosure and Confidential Information.

 

(a)           Confidential Information.  For purposes of this Award Agreement,
“confidential information” includes, without limitation, non-public information
with respect to the Company’s or its Subsidiaries’ finances, oil and gas
drilling processes, costs and pricing, customer contracts, contracts and
requirements, vendor or supplier contracts, contracts for other information,
compensation structures, recruitment and training policies, operation support
and backup facilities, service and product formulas, concepts, data, know-how
improvements and strategies, computer programs and listings (whether in source
code and/or object code format), software design and methodology, research and
development or investigations, marketing strategies, ideas and plans for ongoing
or future businesses, new business or other developments, new and innovative
service or product ideas, inventions, potential acquisitions or divestitures,

 

4

--------------------------------------------------------------------------------



 

business and litigation strategies and future business and litigation plans and
any other information or material that is of special or unique value to the
Company or its Subsidiaries maintained as confidential and not disclosed to the
general public (whether through an annual report and/or filings with the
Securities and Exchange Commission or otherwise).

 

(b)           Non-Disclosure.

 

i.              Participant acknowledges that (A) the Company and its
Subsidiaries have devoted substantial time, effort, and resources to develop and
compile the confidential information; (B) public disclosure of such confidential
information would have an adverse effect on the business of the Company and its
Subsidiaries; (C) the Company and its Subsidiaries would not disclose such
information to Participant without the agreements and covenants set forth in
this Section 10(b) and (D) the provisions of this Section 10(b) are reasonable
and necessary to prevent the improper use and/or disclosure of the confidential
information.

 

ii.             Participant agrees that Participant shall not, directly or
indirectly, at any time during his or her employment with the Company or a
Subsidiary or after termination of such employment with the Company or a
Subsidiary, without the prior written consent of an authorized officer of the
Company, disclose confidential information to any third party and/or use
confidential information for the benefit of Participant or any third party.

 

iii.            Participant agrees that due to Participant’s knowledge of the
confidential information, Participant would inevitably use and/or disclose that
information, in breach of Participant’s confidentiality and non-disclosure
obligations under this Award Agreement, if Participant worked in certain
capacities or engaged in certain activities during Participant’s employment with
the Company or a Subsidiary and for a period of time following the termination
of Participant’s employment with the Company or a Subsidiary, specifically in
any position which involves either (A) responsibility and decision-making
authority or input at the executive level regarding any subject,
(B) responsibility or decision-making authority or input at any management level
in the Participant’s individual area of assignment with the Company or a
Subsidiary or (C) responsibility or decision-making authority or input that
allows for the use of confidential information for the benefit of any person
(including Participant) or entity in the oil and gas drilling or other business
that develops, provides or markets any products or services that are otherwise
competitive with or similar to the products or services of the Company or its
Subsidiaries (the “Restricted Occupations”). Therefore, in the event the
Participant is eligible for continued vesting pursuant to Section 9, except with
the prior written consent of an authorized officer of the Company, during the
period of continued vesting following Participant’s employment with the Company
or its Subsidiaries, Participant agrees not to be employed by, consult for or
otherwise act on behalf of any person or entity (without regard to geographic
location) in any capacity in which the Participant would be involved directly or
indirectly in a Restricted Occupation. In the event the Committee determines in
its sole judgment that the Participant has engaged in activities in
contravention of this Section 10(b)(iii), Participant’s eligibility for
continued vesting under Section 9 shall cease and any unvested shares subject to
the Award shall be forfeited. Nothing herein shall be construed as prohibiting
the Company or its Subsidiaries from pursuing any other remedies available to
the

 

5

--------------------------------------------------------------------------------



 

Company or its Subsidiaries for the disclosure and/or use of confidential
information in violation of Section 10(b)(ii), including, without limitation,
injunctive relief and the recovery of damages. Participant acknowledges this
commitment is intended to protect the confidential information and is not
intended to be applied or interpreted as a covenant against competition.

 

(c)           Defend Trade Secrets Act. Pursuant to Section 7 of the Defend
Trade Secrets Act of 2016 (which added 18 U.S.C. § 1833(b) to the United States
Code), the Participant acknowledges that the Participant shall not have criminal
or civil liability under any federal or State trade secret law for the
disclosure of a trade secret that (i) is made (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Nothing in this Award Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such Section. Further, nothing in this Award Agreement or any other
agreement between the Participant and the Company shall prohibit or restrict the
Participant from making any disclosure of information or documents to any
governmental agency, legislative body, self-regulatory organization, or the
Legal Department of the Company.

 

Section 11.            Suspension or Termination of Awards.

 

(a)           This Award Agreement and all rights the Participant, or any person
claiming through the Participant, may have under this Award Agreement shall be
subject to all applicable policies the Company has established or may establish
after the date of this Award Agreement, including without limitation any policy
regarding the recoupment of compensation.

 

(b)           In any event, if at any time the Committee reasonably believes
that the Participant has committed an act of misconduct as described in this
subsection (b), the Committee may suspend the Participant’s right to exercise or
receive any Award pending a determination of whether an act of misconduct has
been committed. If the Committee determines the Participant has committed an
illegal act, fraud, embezzlement or deliberate disregard of Company rules or
policies (including any violation of the Participant’s non-disclosure,
non-compete or similar agreement) that may reasonably be expected to result in
loss, damage or injury to the Company, the Committee may (i) cancel any
outstanding Award granted to the Participant, in whole or in part, whether or
not vested or deferred and/or (ii) if such conduct or activity occurs during a
Company fiscal year in which there was also an exercise or receipt of an Award,
require the Participant to repay to the Company any gain realized or value
received upon the exercise or receipt of such Award (with such gain or value
received valued as of the date of exercise or receipt). Cancellation and
repayment obligations shall be effective as of the date specified by the
Committee. Any repayment obligation may be satisfied in Common Shares or cash or
a combination thereof (based upon the Fair Market Value of Common Shares on the
day of payment), and the Committee may provide for an offset to any future
payments owed by the Company or any Affiliate to the Participant if necessary to
satisfy the repayment obligation.  The determination regarding cancellation of
an Award or a repayment obligation shall be within the sole discretion of the
Committee and shall be binding upon the Participant and the Company.

 

6

--------------------------------------------------------------------------------



 

Section 12.            Change in Control. Upon the occurrence of a Change in
Control, the Award shall be subject to Section 14 of the Plan.

 

Section 13.            Securities Law Restrictions. The Awarded RSUs shall not
be vested to any extent, and the Company shall not be obligated to transfer any
Common Shares to the Participant upon the vesting of the Award, if such vesting
or transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended (the “Securities Act”) or any other federal
or state statutes having similar requirements as may be in effect at that time.

 

Section 14.            Withholding of Taxes. The Company may make such provision
as it may deem appropriate for the withholding of any applicable federal, state,
or local taxes that it determines it may be obligated to withhold or pay in
connection with the vesting of the Awarded RSUs subject to the Award. A
Participant must pay the amount of taxes required by law in connection with the
vesting of the Awarded RSUs subject to the Award (i) in cash or by check,
(ii) by the Participant surrendering, or the Company retaining from the Common
Shares to be issued to the Participant in respect of any Vested RSUs, that
number of Common Shares having a Fair Market Value on the date of payment equal
to the amount of such required withholding, or (iii) by a combination of the
foregoing.

 

Section 15.            Notices. All notices and other communications under this
Award Agreement shall be in writing and shall be delivered personally or given
by certified or registered mail with return receipt requested, and shall be
deemed to have been duly given upon personal delivery or three days after
mailing to the respective parties as follows: (i) if to the Company, Helmerich &
Payne, Inc., 1437 South Boulder Avenue, Tulsa, Oklahoma 74119, Attn: Secretary
of the Company and (ii) if to the Participant, using the contact information on
file with the Company. Either party hereto may change such party’s address for
notices by notice duly given pursuant hereto.

 

Section 16.            Conflicts; Severability. In the event of any conflicts
between this Award Agreement and the Plan, the latter shall control. Should any
provision of this Award Agreement be held by a court of competent jurisdiction
to be unenforceable, or enforceable only if modified, such holding shall not
affect the validity of the remainder of this Award Agreement, the balance of
which shall continue to be binding upon the parties hereto with any such
modification (if any) to become a part hereof and treated as though contained in
this original Award Agreement.

 

Section 17.            No Part of Other Plans. The benefits provided under this
Award Agreement or the Plan shall not be deemed to be a part of or considered in
the calculation of any other benefit provided by the Company or its Subsidiaries
or Affiliates to the Participant.

 

Section 18.            Protections Against Violations of Agreement. No purported
sale, assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, the Award or any of the Awarded RSUs underlying
it in violation of the provisions of this Award Agreement shall be valid, and
the Company shall not issue or transfer any such Awarded RSUs or Common Shares
in respect of any Vested RSUs on its books, unless and until there has been full
compliance with such provisions to the satisfaction of the Company. The
foregoing

 

7

--------------------------------------------------------------------------------



 

restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.

 

Section 19.            Failure to Enforce Not a Waiver. The failure of the
Company to enforce at any time any provision of this Award Agreement shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.

 

Section 20.            Section 409A. The compensation payable pursuant to the
Award is intended to be exempt from, or otherwise in compliance with,
Section 409A of the Code, as applicable, and this Award Agreement shall be
administered and construed to the fullest extent possible to reflect and
implement such intent. Notwithstanding anything herein to the contrary, if, at
the time of a Participant’s “separation from service” (as defined in the
Treasury Regulations under Section 409A of the Code) with the Company and its
Affiliates and Subsidiaries, such Participant is a “specified employee” (as
defined in the Treasury Regulations under Section 409A of the Code), and the
deferral of the commencement of any amount of the payments or benefits otherwise
payable pursuant to the Plan is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then, to the extent permitted by
Section 409A of the Code, such payments or benefits hereunder (without any
reduction in the payments or benefits ultimately paid or provided to
Participant) shall be deferred until the earlier to occur of (i) Participant’s
death or (ii) the first business day that is six months following Participant’s
separation from service with the Company and its Affiliates and Subsidiaries;
provided, that amounts which qualify for the separation pay plan exemption under
Treas. Reg. Section 1.409A-1(b)(9)(v)(D) and do not exceed the limits set forth
in Section 402(g)(1)(B) of the Code in the year of such separation from service
shall be payable immediately upon such separation from service (the “Six-Month
Delay Toggle”). Any payments or benefits deferred due to the Six-Month Delay
Toggle shall be paid in a lump sum (without interest) to Participant on the
earliest to occur of clause (i) or (ii) in the immediately preceding sentence.

 

Section 21.            Entirety; Participant and Award Subject to Plan. This
Award Agreement, which includes all schedules, exhibits and appendices hereto,
contains the entire agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior agreements, whether
written or oral, between such parties relating to such subject matter. Subject
to Section 15 of the Plan, no modification, alteration, amendment or supplement
to this Award Agreement shall be valid or effective unless the same is in
writing and signed by the party against whom it is sought to be enforced.  As
specific consideration to the Company for the Award, the Participant agrees to
be bound by the terms of the Plan and this Award Agreement.

 

*                   *                   *                   *

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Performance-Vested Restricted
Share Unit Award Agreement as of the day and year first above written.

 

 

 

HELMERICH & PAYNE, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

“COMPANY”

 

 

 

 

 

 

 

 

 

“PARTICIPANT”

 

9

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Compliance Certificate

 

I hereby certify that I am in full compliance with the covenants contained in
that certain Performance-Vested Restricted Share Unit Award Agreement dated as
of [·], 20[·] between Helmerich & Payne, Inc. and me and have been in full
compliance with such covenants at all times during the twelve (12)-month period
immediately preceding November 1 of the year designated below.

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

1

--------------------------------------------------------------------------------



 

SCHEDULE I

HELMERICH & PAYNE, INC.

AWARD OF PERFORMANCE-VESTED RESTRICTED SHARE UNITS

 

PERFORMANCE MEASURES FOR THE

JANUARY 1, 20[·] - DECEMBER 31, 20[·] PERFORMANCE CYCLE

 

The Committee has determined and specifies that the following (i) Performance
Cycles, (ii) Target Awarded RSUs and (iii) Performance Goal(s) (each as defined
or described below), shall be applied with respect to the Awarded RSUs:

 

1.                                      Performance Cycles. The “Performance
Cycles” applicable to the Awarded RSUs shall be based on the following:

 

·                  For the Subject RSUs under the Standard Component, the
three-year period beginning on January 1, 20[·], and ending on December 31,
20[·](1) (the “Three-Year Performance Cycle”);

·                  For the Subject RSUs under the First Tranche, the one-year
period beginning on January 1, 20[·], and ending on December 31, 20[·](2) (the
“First One-Year Performance Cycle”);

·                  For the Subject RSUs under the Second Tranche, the one-year
period beginning on January 1, 20[·], and ending on December 31, 20[·](3) (the
“Second One-Year Performance Cycle”); and

·                  For the Subject RSUs under the Third Tranche, the one-year
period beginning on January 1, 20[·], and ending on December 31, 20[·](4) (the
“Third One-Year Performance Cycle”).

 

2.             Target Awarded RSUs. The “Target Awarded RSUs” shall equal one
hundred percent (100%) of the number of the Subject RSUs that relate to the
Standard Component or a particular Annual Tranche, as the case may be, and that
are outstanding as of the end of the applicable Performance Cycle. As further
discussed below, the number of such Target Awarded RSUs shall be multiplied by
the vesting percentage described in the following paragraph 3 and paragraph 4 to
determine the number of the corresponding Subject RSUs that shall, as
applicable, vest or remain eligible to vest, if at all, as Vested RSUs.

 

3.             Performance Goal. The Performance Goal used to determine the
extent of the vesting of the Subject RSUs that relate to a particular
Performance Cycle is the cumulative total shareholder return (“TSR”) for the
Common Shares of the Company during such Performance Cycle. The Subject RSUs
that are outstanding as of the end of the applicable Performance Cycle shall
vest or remain eligible to vest or be forfeited based on the Company’s TSR
percentile ranking relative to a group of peer companies for such Performance
Cycle (the “Applicable Peer Group”):

 

The Applicable Peer Group shall consist of:

 

·                  Baker Hughes, a GE Co. (formerly Baker Hughes Inc.)

·                  Diamond Offshore Drilling, Inc.

·                  Ensco plc

·                  Nabors Industries Ltd.

·                  National Oilwell Varco, Inc.

 

--------------------------------------------------------------------------------

(1)  The Three-Year Performance Cycle is comprised of a period of 36 consecutive
months. 

(2)  The First One-Year Performance Cycle comprises the first 12 consecutive
months of the Three-Year Performance Cycle.

(3)  The Second One-Year Performance Cycle comprises the second 12 consecutive
months of the Three-Year Performance Cycle.

(4)  The Third One-Year Performance Cycle comprises the last 12 consecutive
months of the Three-Year Performance Cycle.

 

1

--------------------------------------------------------------------------------



 

·                  Noble Corporation plc

·                  Oceaneering International, Inc.

·                  Patterson-UTI Energy, Inc.

·                  Precision Drilling Corporation

·                  Rowan Companies plc

·                  Superior Energy Services, Inc.

·                  TechnipFMC plc (f/k/a FMC Technologies, Inc.)

·                  Transocean Ltd.

·                  Weatherford International plc

 

TSR for the Company and each member of the Applicable Peer Group for the
applicable Performance Cycle shall be defined and calculated as follows, where
“Beginning Price” is the average closing price on the relevant United States
stock market (NYSE or NASDAQ) for a share of the relevant company’s common
equity security during the twenty (20) trading days immediately preceding the
beginning of the Performance Cycle and the “Ending Price” is the average closing
price on the relevant United States stock market (NYSE or NASDAQ) for a share of
the relevant company’s common equity security during the last twenty (20)
trading days of the Performance Cycle:

 

TSR for the
Performance Cycle

=

(Ending Price – Beginning Price + dividends and cash distributions per share
paid*) ÷ Beginning Price

 

--------------------------------------------------------------------------------

*     Stock dividends paid in common equity securities rather than cash in which
there is a distribution of less than twenty-five percent (25%) of the fully
diluted outstanding shares (as calculated prior to the distribution) shall be
treated as cash for purposes of this calculation.

 

For purposes of determining the Company’s TSR percentile ranking, as further
described below, the companies in the Applicable Peer Group whose common equity
securities are publicly traded on either the NYSE or NASDAQ Stock Market on the
last trading day of the Performance Cycle shall be the companies comprising the
Applicable Peer Group. If the common equity security of any Applicable Peer
Group company is no longer publicly traded on either the NYSE or NASDAQ Stock
Market on the last trading day of the Performance Cycle, then adjustments may be
effected by the Committee, as appropriate, with respect to the Performance Goal
and vesting percentages that apply to the Awarded RSUs. In addition, if the
common equity security of any Applicable Peer Group company is not publicly
traded on either the NYSE or NASDAQ Stock Market on a continuous basis during
the Performance Cycle, but is otherwise publicly traded on either the NYSE or
NASDAQ Stock Market on the last trading day of the Performance Cycle, then
adjustments may be effected by the Committee, as appropriate, with respect to
the Performance Goal and vesting percentages that apply to the Awarded RSUs.

 

4.             Percentile Ranking, Performance Percentage and Vesting Schedule.
Measurement of the Company’s TSR percentile ranking relative to the Applicable
Peer Group shall be calculated using the following formula for purposes of the
table below:

 

 

Company’s TSR
Percentile Ranking

=

((1 – X) + Y)) ÷ 2

 

Where:

 

2

--------------------------------------------------------------------------------



 

·                  X = the number of members in the Applicable Peer Group with a
TSR greater than the TSR of the Company during the applicable Performance Cycle,
expressed as a percentage of the total number of members in the Applicable Peer
Group.

 

·                  Y = the number of members in the Applicable Peer Group with a
TSR less than the TSR of the Company during the applicable Performance Cycle,
expressed as a percentage of the total number of members in the Applicable Peer
Group.

 

The Company’s TSR
Percentile Ranking
Relative to the
Applicable Peer
Group

 

The Company’s
Performance
Percentage / Vested
Percentage of the
Subject RSUs

 

The Company’s
Performance
Category

Greater than or Equal to 85th Percentile

 

200

%

Maximum Performance

Equal to 75th Percentile

 

150.00

%

 

Equal to 65th Percentile

 

125.00

%

 

Equal to 55th Percentile

 

100.00

%

Target Performance

Equal to 45th Percentile

 

75.00

%

 

Equal to 35th Percentile

 

50.00

%

Threshold Performance

Less than 35th Percentile

 

0.00

%

Below Threshold Performance

 

Accordingly, for purposes of establishing the Company’s TSR percentile ranking
relative to the Applicable Peer Group pursuant to the table below, the TSR of
the Company and each of the member of the Applicable Peer Group shall be
determined as soon as practicable following the close of the applicable
Performance Cycle.

 

If the Company’s TSR percentile ranking relative to the Applicable Peer Group
exceeds “Threshold Performance” (i.e. the ranking exceeds the “35th Percentile”
in the table above) and is between two of the percentile ranks set forth in the
table above, the applicable performance percentage for such performance
measurement shall be interpolated between the ranges applicable ranges (e.g., a
60th percentile ranking would result in a performance percentage of 112.5%). 
Notwithstanding the foregoing, if the Company’s TSR is negative, the Performance
Percentage set forth in the table above shall not exceed 100% of Target

 

3

--------------------------------------------------------------------------------



 

Performance, regardless of whether the Company’s TSR percentile ranking relative
to the Applicable Peer Group exceeds the “55th Percentile” in the table above.

 

For the avoidance of doubt: (i) if the Company’s TSR results in “Below Threshold
Performance” pursuant to the table above, then all Subject RSUs with respect to
the applicable Performance Cycle shall be forfeited; and (ii) if the Company’s
TSR at least results in “Threshold Performance” pursuant to the table above, but
such performance does not equal the “Target Performance”, then the number of
Subject RSUs that exceeds the applicable number of the Vested RSUs shall be
forfeited. All forfeitures under this Award Agreement shall be at no cost to the
Company.

 

4

--------------------------------------------------------------------------------